Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “crab-claw structure”. It is unclear what is included in the limitations of “crab-claw” or “structure.” It is unclear what structure something must include to meet the limitations of “crab-claw”. It is also unclear what is intended to be included in the limitations of “structure.” 

Claim 1 recites “crab-claw fingers”. It is unclear what structure is intended to be included in the limitations of the claim. The limitations of “crab claw finger” are unable to be determined based on the claim language. 



Claim 1 recites: “after the pair of forming plates arc reciprocated toward each other and pressed, the plurality of crab-claw fingers pivot to press and form one or more convex ribs on a filled pocket of the dumpling-like food product.” Claim 1 is an apparatus, however, this limitation is a step in a method. It is not clear what structure allows the crab-claw fingers to form one or more convex ribs on a filled pocket. 

Claim 1 recites “a filled pocket.” This limitation is recited as though it were previously recited in the claim. It is not considered to be an inherent limitation of the “dumpling-like food product.”

Claim 1 recites “dumpling-like food product.” It is not clear if applicant is claiming a dumpling food product or something that is dumpling-like without actually being a dumpling. It is also unclear which food products are considered to be “dumpling-like”, with or without being a dumpling and meet the limitations of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (CN 103 229 792) as cited by applicant with references made to attached machine translation.

Huang discloses regarding claim 1, a dumpling automation machine for forming dumpling like food products, (device for filling dumpling. See Background, Page 3) the forming assembly including a pair of reciprocating forming plates arranged opposite to each other (Figs 1 and 2 show a pair of forming plates 2 arranged opposite to each other configured to rotate. The rotation is considered equivalent to the reciprocation as this limitation does not have any structure to indicated which elements are included to allow the plates to reciprocate, or what is meant by reciprocating…in the claim), a crab-claw structure provided on at least one of the forming plates and a plurality of crab-claw fingers articulated together wherein (Fig 4 shows a crab claw structure, as best understood, either comprising indentations in the mold or elements 8 and 9 which articulate via spring 9), after the pair of forming plates arc reciprocated toward each other and pressed, the plurality of crab-claw fingers pivot to press and form one or more convex ribs on a filled pocket of the dumpling-like food product. (The form plates are brought together and rotated thus forming a rib on a pocket via the indentations. See Claims 3 and 4.) Regarding claim 2, the mold assembly is fixed with the plates and is arranged upstream for filling and maintaining the dough in an upright position. (See Page 4, Paragraph [0010])


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The 112 issues must also be remedied. 

Claims 4-15 are also considered to be objected to as they are unable to be rejected due to their dependency upon claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
2/3/2022